DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Specification
The disclosure is objected to because of the following informalities: in paragraph [0041], line 4, it appears that “3600” should be ---360°---.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 19, it is unclear as to what is meant by the recitation “the front plate being is securable…”. 

	With respect to claims 29 and 30, the recitation “the fastener” lacks positive antecedent basis in the claims. 

	With respect to claim 31, line 11, it is unclear as to what is meant by the recitation “a releasable clasp on the to selectively couple the front plate…”. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 18-22, 28-20 and 37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stam (U.S. Patent no. 968,811).

With respect to claim 18, Stam discloses a device for controlling the hoisting and/or lowering of loads, the device comprising: a main body 11 comprising a rear wall having a thickness (thickness of side plate 11 can be seen in figures 2 and 3, for example) configured to transfer a load applied to a first end of the device to a second end of the device; and a sheave 10 offset forwardly from the rear wall and secured for rotation (via 17, 18, 19) relative to the rear wall about an axis (axis of pin 17) that is normal to an adjacent portion of the rear wall, the sheave having an outer diameter and an outer circumferential surface, the outer circumferential surface comprising a groove (groove is unnumbered; however figures 2 and 3 clearly show a groove of pulley/sheave 10); a hook-shaped friction accessory (see 13, 14, 15; figure 2) extending from the main body that is offset to the rear from the groove of the outer circumferential surface such that a cord positioned within the groove of the sheave will be offset (figures 2 and 3 show 13, 14, 15 offset from the groove of pulley/sheave 10) in a forward direction from the hook- shaped friction accessory at a location where the cord separates from the groove.

With respect to claim 19, Stam discloses the device of Claim 18, further comprising a front plate 12 that pivots (see figure 3, for example) relative to the main body, the front plate overlying a chamber (figure 2 shows a chamber defined by 11, 12, 10, 22) defined between the main body and the sheave, wherein the front plate being is securable (via locking pawl 24) in a closed position (see figures 1 and 2) and configured to pivot into an open position (see figure 3) from the closed position to reveal the chamber.

With respect to claim 20, Stam discloses the device of Claim 19, further comprises a clasp 24 that secures the front plate 12 in the closed position (see figures 1 and 2).

With respect to claim 21, Stam discloses the device of Claim 20, further comprising a button (upper end of pawl 24; see figure 1 and 4) for releasing the clasp.

With respect to claim 22, Stam discloses the device of Claim 18, wherein the hook-shaped friction accessory (13, 14, 15) extends from the main body 11 in a direction that is tangentially away from the sheave (see figures 2 and 3).

With respect to claim 28, Stam discloses the device of Claim 18, further comprising: a fastener 21 attached to a first end (at 20) of the main body for securing the device to a support structure, and wherein the hook-shaped friction accessory extends from a second end of the main body (see figures 2 and 3).

With respect to claim 29, Stam discloses the device of Claim 18, wherein the first end comprises a boss (nut screwed to end of hook 21) configured to connect to the fastener.

With respect to claim 30, Stam discloses the device of Claim 29, wherein the fastener is coupled to the boss and the fastener is selected from the group consisting of an eye, a hook 21, a gated hook, and an eye and carabiner combination.


With respect to claim 37, Stem discloses a method, comprising: securing a device to a support structure (via 21), the device comprising a pulley having a main body 11, a sheave 10, and a front plate 12, wherein the front plate moves (see figure 3) to reveal a chamber (figure 2 shows chamber defined by 10, 11, 12, 22) therein; a friction accessory (13,14,15) located at a bottom (figures 2 and 3) of the pulley; and a fastener 21 located at a top of the pulley; inserting a cord into the device; attaching a first end of the cord to an item to be hoisted or lowered; and using the cord to hoist or lower the item.


Allowable Subject Matter
Claims 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 23 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the hook-shaped fraction accessory terminates at a distal end such that a gap is defined between the distal end and the main body, and the device further comprises a gate configured to selectively close the gap.  Claims 24-27 are allowable by virtue of their dependence from claim 23.   

Claim 31 would be allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the friction accessory including a gate that is pivotally secured to the main body, and the friction accessory and the gate defining an enclosed space that is configured to capture an entire diameter of at least a portion of the cable when the cable is wrapped at least one time around at least a portion of the friction accessory.  Claims 32-36 are allowed by virtue of their dependence from claim 31. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herzog, Mauthner, Lenders, Rutgerson et al, Jorgensen, Demmert, Brda, Johnson, McKissick, Wright are cited to show various forms of pulley/sheave blocks having, among other things, front/rear plates,hooks located at bottom of the pulley/sheave blocks, an openable plate to expose the pulley/sheave and a support member located at a top end of the pulley/sheave block.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/